MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any
                                                                           Dec 20 2019, 9:06 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stephen T. Owens                                         Curtis T. Hill, Jr.
Public Defender of Indiana                               Attorney General of Indiana

Jay M. Lee                                               Matthew B. Mackenzie
Deputy Public Defender                                   Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dorris L. Dooley,                                        December 20, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-PC-1904
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Kristine A.
Appellee-Respondent.                                     Osterday, Judge
                                                         Trial Court Cause No.
                                                         20D01-1711-PC-59



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-1904 | December 20, 2019                   Page 1 of 6
                                       Statement of the Case
[1]   Dorris Dooley appeals the post-conviction court’s denial of her petition for

      post-conviction relief. Dooley presents a single issue for our review, namely,

      whether the post-conviction court erred when it found that she had knowingly,

      intelligently, and voluntarily entered into her guilty plea. We affirm.


                                 Facts and Procedural History
[2]   On June 4, 2012, Dooley pleaded guilty to battery, as a Class C felony. In her

      written plea agreement, Dooley wrote her initials next to each paragraph in a

      section entitled “Defendant’s Rights,” which included advisements of her

      Boykin rights—that is, her right to a jury trial, her right to confront her accusers,

      and her right to remain silent. Appellant’s App. Vol. 2 at 26. The day of her

      guilty plea hearing, while Dooley was present in the courtroom, the trial court

      held two other guilty plea hearings. The trial court stated to each of those other

      two defendants that they had the right to a jury trial, the right to confront their

      accusers, and the right to remain silent.


[3]   When the court turned its attention to Dooley, the following colloquy ensued:


              Court:           Have you had a chance to talk with [counsel] about
                               the plea agreement?

              Dooley:          Yes, sir.

              Court:           Have you signed and initialed the plea agreement as
                               a means of letting me know that you have read and
                               understand everything that’s contained in the plea
                               agreement?

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1904 | December 20, 2019   Page 2 of 6
              Dooley:          Yes, sir.

              Court:           Ms. Dooley, earlier today with [the other two
                               defendants entering guilty pleas], I went over the
                               advisement of rights with somebody entering a plea
                               of guilty, were you in open court, were you able to
                               hear the advisement of rights, and, most
                               importantly, did you understand the advisement of
                               rights?

              Dooley:          Yes, sir.

              Court:           Thank you.


      Id. at 57. The trial court accepted Dooley’s guilty plea and sentenced her to six

      years suspended to probation. In 2014, Dooley violated the terms of her

      probation, and the trial court ordered her to serve the balance of her suspended

      sentence in Community Corrections. In 2016, Dooley committed a violation of

      the Community Corrections’ policies, and the court ordered her to serve the

      balance of her sentence in the Department of Correction.


[4]   On January 7, 2019, Dooley filed an amended petition for post-conviction relief

      alleging that her guilty plea was not knowing, intelligent, or voluntary because

      the trial court had not advised her of her Boykin rights at her guilty plea hearing.

      Following an evidentiary hearing, the post-conviction court denied her petition.

      In particular, the post-conviction court concluded that Dooley had been

      adequately advised of her Boykin rights given the evidence of “a signed waiver

      along with the questioning related to the [other defendants’] advisement of

      rights[.]” Id. at 83. This appeal ensued.

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1904 | December 20, 2019   Page 3 of 6
                                     Discussion and Decision
[5]   Dooley contends that the post-conviction court erred when it denied her

      petition for post-conviction relief. As our Supreme Court has made clear, post-

      conviction proceedings are not a “super-appeal.” Garrett v. State, 992 N.E.2d
710, 718 (Ind. 2013) (quotation marks omitted). Rather, they provide “a

      narrow remedy to raise issues that were not known at the time of the original

      trial or were unavailable on direct appeal.” Id. As the petitioner in such

      proceedings bears the burden of establishing relief in the post-conviction court,

      when he appeals from the denial of his petition, he “stands in the position of

      one appealing from a negative judgment.” Id. To obtain our reversal of a

      negative judgment, the appealing party “must show that the evidence as a

      whole leads unerringly and unmistakably to a conclusion opposite that reached

      by the post-conviction court.” Id. We will not defer to the post-conviction

      court’s legal conclusions. Bobadilla v. State, 117 N.E.3d 1272, 1279 (Ind. 2019)

      (quotation marks omitted). And because neither party presented testimony at

      the evidentiary hearing, the post-conviction court ruled on a paper record.

      Accordingly, we review the post-conviction court’s findings de novo. Lee v. State,

      892 N.E.2d 1231, 1236-37 (Ind. 2008).


[6]   Dooley contends that her guilty plea was not knowing, intelligent, or voluntary

      because the trial court did not adequately advise her of her Boykin rights at her

      guilty plea hearing. In Ponce v. State, our Supreme Court explained:


              As we have previously declared: “In considering the
              voluntariness of a guilty plea we start with the standard that the

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1904 | December 20, 2019   Page 4 of 6
              record of the guilty plea proceeding must demonstrate that the
              defendant was advised of his constitutional rights and knowingly
              and voluntarily waived them.” Turman v. State, 271 Ind. 332, 392
N.E.2d 483, 484 (1979) (citing Boykin[ v. Alabama], 395 U.S.[
              238,] 242, 89 S. Ct. 1709). And Boykin requires that a trial court
              accepting a guilty plea “must be satisfied that an accused is aware
              of his right against self-incrimination, his right to trial by jury,
              and his right to confront his accusers.”[] Dewitt v. State, 755
N.E.2d 167, 171 (Ind. 2001) (citing Boykin, 395 U.S. at 243, 89 S.
              Ct. 1709). The failure to advise a criminal defendant of his
              constitutional rights in accordance with Boykin prior to accepting
              a guilty plea will result in reversal of the conviction. Youngblood
              v. State, 542 N.E.2d 188, 188 (Ind. 1989) (quoting White v. State,
              497 N.E.2d 893, 905 (Ind.1986)). Accordingly, a defendant who
              demonstrates that the trial court failed to properly give a Boykin
              advisement during the guilty plea hearing has met his threshold
              burden for obtaining post-conviction relief.


      9 N.E.3d 1265, 1270 (Ind. 2014). However, after a petitioner has met his

      burden, the State may prove “that the petitioner nonetheless knew that he was

      waiving such rights.” Id. at 1273. “And where the record of the guilty plea

      hearing itself does not establish that a defendant was properly advised of and

      waived his rights, evidence outside of that record may be used to establish a

      defendant’s understanding.” Id.


[7]   Here, the record is clear that the trial court did not give a traditional Boykin

      advisement during Dooley’s guilty plea hearing. Accordingly, Dooley has met

      her threshold burden for obtaining post-conviction relief. Id. However, the

      State presented evidence to show that Dooley knew she was waiving her Boykin

      rights by pleading guilty. In particular, during her guilty plea hearing, the trial


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1904 | December 20, 2019   Page 5 of 6
      court asked Dooley whether she had heard the court’s advisement of rights read

      aloud in the two prior plea hearings and whether she had understood them.

      Those rights included Boykin rights. Dooley replied in the affirmative. The trial

      court also asked Dooley whether she had discussed her plea agreement with

      counsel, and she said, “Yes.” Petitioner’s Ex. C at 10. Finally, the court asked

      Dooley whether she had “signed and initialed the plea agreement as a means of

      letting [the court] know that [Dooley had] read and underst[ood] everything

      that’s contained in the plea agreement.” Id. Dooley replied in the affirmative.

      Dooley had initialed each paragraph of the “Defendant’s Rights” section of her

      plea agreement, which spelled out her Boykin rights in detail. Appellant’s App.

      Vol. 2 at 26.


[8]   We hold that the State presented sufficient evidence to prove that Dooley

      understood her Boykin rights despite the trial court’s failure to advise her of

      those rights during her guilty plea hearing. Accordingly, Dooley’s guilty plea

      was knowing, intelligent, and voluntary. The post-conviction court did not err

      when it denied Dooley’s petition for post-conviction relief.


[9]   Affirmed.


      Vaidik, C.J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1904 | December 20, 2019   Page 6 of 6